DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/12/22 has been entered.
 
A request to Prioritized Examination (Track 1) had been granted on 07/15/21, however due to the filing of the RCE the Track 1 status has been revoked. Accordingly, this Application is no longer being examined under Special Status. 

Receipt is acknowledged of Amendments and Remarks filed on 07/12/22. Claims 1 and 3 have been amended, new claims 18-23 have been added and claim 16 has been cancelled. Accordingly, claims 1-5, 8-9, 15 and 17-23 are pending and under examination on the merits. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

			         Claim objection
Claim 2 is objected to because it recites “10-200 µLand an …”. This appears to be a typographical error and for examination purposes it is interpreted as “10-200 µL and …”. Corrections are required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-5, 8-9, 15 and 17-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims have been amended to include limitations that are not supported by the specification. In claim 1 the limitation of about 0.4% mass/volume to about 1.6% m/V of ivermectin and the concentration range of about 10% mass/mass to about 35% m/m of the alcohol fraction; in claim 19, the range of 35% of the alcohol and in claims 1-2, 4-5, 8-9, 15 and 17-23, about… are unsupported by the specification. In the remarks accompanying the said amendments, Applicant states that support is found in Examples 2 and 4-7 (See Remarks, page 7). However, Examples 2 and 4-7 provide a number of formulations and tests which disclose a number of concentration values for ivermectin, ethanol, the mass component at 50 µL and 100 µL, and their stability records after 7 days at 50 ºC. The specification does not provide support for a range of about 0.4% mass/volume to about 1.6% m/V of ivermectin and the concentration range of about 10% mass/mass to about 35% m/m of the alcohol fraction.  The specification also does not provide any support for any amount/concentration in “about” range. The tests include specific concentration amounts; i.e individual points and not a range, nor about any amount. None of the tested amounts include 0.1%, 2% or 3%. The same applies to the claimed range of ethanol. The tests show 10%, 15%, 20% and 25%. There is no range provided, no 3%, 1% or 35% of alcohol/ethanol disclosed. 
These are new matter rejections.   

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 8-9, 15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-5, 8-9, 15 and 17-23 are indefinite because claim 1 recites a concentration range in mass/volume and a range in mass/mass units. However, it is not clear what the basis for the said percentages are. The claim is drawn to an anhydrous formulation which means the formulation is/may not be in a liquid form. As such there is no basis for volume units. Anhydrous alcohol disclosed with units of mass/mass. Also, it is not clear if the said percentages are based on the total volume or weight of the formulation, the propellant, the anhydrous part of the formulation, or else. 
 Claims 3-5 are indefinite for reciting a range of from about 0.05 mg to about 0.80 mg per 50 µL metered volume, …. This is indefinite because claim 3 is drawn to an anhydrous formulation comprising ivermectin, an anhydrous alcohol and a propellant. There is no support for a liquid or metered volume. It is not clear what the claimed concentrations (mg/µL) are based on.
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 8, 15, 17-23 are rejected under 35 U.S.C. 103 as being unpatentable over PAN (CN 1174029A) in view of Heit et al (US 20150174060).

PAN teach ivermectin aerosol used as a mucosa absorption medicine, wherein the aerosol has a bioavailability equivalent to 90% of that of intramuscular injection medicine and a nematode-killing rate of 99.5% (See abstract). 
The said ivermectin aerosol contains medicine ivermectin HCL, surfactant, alcohols material based on ethanol, propellant at concentrations by weight: ivermectin HCL: 0.6-14.3%; surfactant: 0.1-10.0%, and lytic agent (alcohol): 20-40%, propellant: 50-79% (See page 2 and claim 1).
PAN discloses “Get ivermectin HCL 120 grams, surfactant 20 grams add dehydrated alcohol to 500 gram that contains polyethylene glycol, make ivermectin HCL solution, and after stirring, in 100 aluminium pots, the control loading amount is 5 grams ± 0.1 grams with the fill of quantitative liquid racking machine. Specification is the lid of the quantitative valve of 200 microlitres on the gland, and promptly makes each and press the ivermectin aerosol that spray volume is equivalent to 24 milligrams of Iivermectin HCLs by the propellant that every bottle on valve on the lid charges into 9 grams (See Page 2, Embodiment 1).
PAN lack a specific disclosure on the type of propellant. This is well known in the art as taught by Heit et al. 

Heit et al teach compositions for transmucosal administration to an animal comprising at least one active agent and a pharmaceutically acceptable carrier. A preferred active agent may be ivermectin (See abstract). 
The said formulations comprise a polar solvent which includes polyethyleneglycols (PEG) of 400-1000 Mw and aqueous ethanol (See [0129]). 
Suitable propellants for use in metered dose inhalers are hydrofluoroalkanes, notably HFA-1 34a (also known as norflurane) and HFA-227 (See [0177]).

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made given the formulations of PAN to have looked in the art for specific propellants suitable for the said formulations. It would have been obvious to do so because PAN teach aerosolized formulations comprising ivermectin, anhydrous alcohol, a surfactant and a propellant. PAN does not identify the propellant, as such one of ordinary skill in the art would have been motivated to have looked in the art for suitable propellants. Heit et al teach aerosolized compositions comprising ivermectin, ethanol and HFA propellant. Accordingly, one of ordinary skill in the art would have been more than motivated to have taken guidance form Heit et al with regard to the propellant to make and use the formulations of PAN with a reasonable expectation of success. 
With regards to the concentration of the instant claims 3-5 and 18-23, it is position of the Examiner that the determination of suitable or effective composition can be made by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  The prior art vividly teaches formulations comprising the same components and provide guidance on the amounts. Furthermore, the Examiner points out that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such composition is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
With regard to the delivery device or metered volume, it is noted that the claims are drawn to a composition, and the limitations of a device holding the composition is irrelevant to the composition and does not materially alter the composition. The said limitations are not given patentable weight. 
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over PAN (CN 1174029A) in view of Heit et al (US 20150174060) as applied to claim 1 above and in further view of and Serhan et al (US 20120149771).

PAN and Heit et al’s teaching are delineated above and incorporated herein. 

The references lack a specific disclosure on the presence of the antioxidant. However, this is well known in the art as shown by Serhan et al. 

	Serhan et al teach the use of lipoxin analogs for the treatment or prevention of asthma and asthma related diseases and compositions comprising them (See abstract and [0040]). 
The said compositions may comprise preservatives and antioxidants including ascorbic acid, butylated hydroxyanisole (BHA), butylated hydroxytoluene (BHT), lecithin, etc; and metal chelating agents, such as citric acid, sorbitol, tartaric acid, and the like (See [0357]-[0358]). 
The said formulations may be suitable for intravenous, oral, nasal, topical, buccal, sublingual, or parenteral administration (See [0359]). 
	Serhan et al disclose formulations prepared by combining (i) at least one lipoxin analog; (ii) a water addition; (iii) propellant; and (iv) ethanol as a cosolvent. Aerosol canisters equipped with conventional valves, preferably metered dose valves, can be used to deliver the said formulations also containing HFC-134a or HFC-227 (See [0392]-[0393]). 
The said formulations can be contained in conventional aerosol canisters and
 delivered to the respiratory tract and/or lung by oral inhalation or delivered by nasal inhalation (See [0394]-[0396]). 

 It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Serhan et al with that of PAN and Heit et al to arrive at the instant invention. It would have been obvious to do so because PAN and Heit et al teach aerosolized compositions comprising ivermectin, ethanol and a propellant such as HFA propellant. PAN and Heit et al do not teach the addition of an antioxidant including butylated hydroxyanisole. Serhan et al teach aerosolized formulations comprising an active agent, ethanol, an HFA propellant, surfactants and a suitable antioxidant including butylated hydroxyanisole and butylated hydroxytoluene.  As such one of ordinary skill in the art would have been motivated to have incorporated Serhan et al’s antioxidant into formulations of the combined references with a reasonable expectation of success. It would have been obvious to do so because it is disclosed and well known in the art that antioxidants preserve compositions and improve its stability and shelf life.  
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claims 1, 3, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Heit et al (US 20150174060).
 
Heit et al teach compositions for transmucosal administration to an animal comprising at least one active agent and a pharmaceutically acceptable carrier. A preferred active agent may be ivermectin (See abstract). 
The said formulations comprise a polar solvent which includes polyethyleneglycols (PEG) of 400-1000 Mw and aqueous ethanol (See [0129]). 
The active agent or agents of the said compositions can have a concentration in the range of about 0.01 to about 10 wt. % of the composition (See [0135]). 
The said transmucosal administration of the said a composition to the oral mucosa is by using an aerosol spray. The aerosol sprays comprise one or more active agents in the form of a suspension, emulsion, or solution and can be used for the transmucosal delivery of the active agents (See [0173]). 
A particular embodiment encompasses a metered dose aerosol spray conventionally consisting of a pressurized container which has a metering valve of fixed volume to measure individual doses of a suspension of medicament held in the container to be administered to the oral mucosa (See [0174]). 
Heit et al also disclose that the presence of surfactant is believed to be an aid to valve performance. In practice, medicament particles are homogenized in the liquid propellant with the inclusion of a propellant soluble surfactant, e.g., such as lecithin, oleic acid, or sorbitan trioleate. The resulting bulk suspension is then dispensed into individual metered dose inhalers and a high vapor pressure propellant added (See [0176]).
Suitable propellants for use in metered dose inhalers are hydrofluoroalkanes, notably HFA-1 34a (also known as norflurane) and HFA-227 (See [0177]).
In a particular embodiment, the said aerosol spray compositions for transmucosal administration of a pharmacologically active agent soluble in a pharmacologically acceptable non-polar solvent comprise in weight % of total composition: pharmaceutically acceptable propellant from about 5 to about 80%, non-polar solvent from about 19 to about 85%, active agent from about 0.05 to about 50% (See [0178]). 
Heit et al disclose a composition comprising an active agent from about 0.01 to about 1.0%, and a polar solvent comprising 7.5 to 20% ethanol (See [0188]). 
The said formulations may comprise an active agent that is an antiparasitic agents including ivermectin. The antiparasitic agent is present in an amount of from about 0.001 to about 80 % by weight of the total composition. In a particular embodiment, the disclosure encompasses a composition for transmucosal administration comprising an antiparasitic agent in an amount of from about 0.1 to about 25 % by weight of the total composition and a polar or nonpolar solvent in an amount from about 10 to about 97 % by weight of the total composition (See [0206]-[0208]). 
In one example the ethyl alcohol is dehydrated (See [0246]). Heit et al exemplify a formulation comprising ivermectin at 0.01-10%; ethanol at 10-90%; propylene glycol at 1-90% and propellant at 0-10% (See [0310], second Table). 
Heit et al also disclose a scaled aerosol spray container containing a composition of the non-polar or polar aerosol spray formulation, and a metered valve suitable for releasing from said container a predetermined amount of said composition. The non-polar or polar solvents must dissolve the active agent and be miscible with the propellant, (i.e., solvent and propellant must form a single phase at a temperature between about 0 and about 40 ºC and at a pressure range between about 1 and about 3 atm) (See [0181]-[0182]).
Heit et al also disclose tests performed on the formulations for storage stability provided in Table 7 and states that the formulations are stable at about 40 ºC/75 % RH) (See [0258]-[0259]). 

It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have followed the teachings of Heit et al to arrive at the instant invention. It would have been obvious to do so because Heit et al teach aerosolized compositions comprising ivermectin, ethanol and HFA propellant. Heit et al disclose embodiments where the formulation may comprise water or not. Accordingly, one of ordinary skill in the art is lead to prepare anhydrous formulations comprising ivermectin, ethanol and a propellant with suitable excipients such as lecithin, polyethylene glycol, sorbitan or oleic acid. While Heit et al do not exemplify a formulation as claimed, they provide sufficient teaching and motivation for one of ordinary skill in the art to do so.  
In other words, the claims would have been obvious because a person of ordinary skill has good reasons to pursue the known options within his or her technical grasp. If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense. 

Claims 2-5 and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Heit et al (US 20150174060) in view of Eck et al (US 20180360772). 

Heit et al’s teaching are delineated above and incorporated herein. 

Heit et al lack a specific disclosure on the volume of the device and the orifice diameter. However, these are well known in the art as shown by Eck et al. 

Eck et al teach a cannabinoid containing formulation comprising an HFA propellant and a co-solvent (See abstract). 
The said cannabinoid can be dissolved in either the pharmaceutically acceptable, inhalation acceptable propellant alone or first dissolved in a small amount of pharmaceutically acceptable, inhalation acceptable co-solvent. The pharmaceutically acceptable, inhalation acceptable co-solvent includes ethanol, propanol, polyethylene glycol (preferably PEG 300 or PEG 400). The said co-solvent is present in an amount of from about 0.05%- 30% based on the total of the propellant and co-solvent (See [0023]).
The said propellants are the pharmaceutically acceptable, inhalation acceptable hydrofluoroalkanes (HFAs) including HFA 134a (tetrafluoroethane), HFA 227 (heptafluoropropane) and mixtures thereof (See [0024]). 
 	The said devices may contain a 100 ul metered dose inhaler valve wherein the delivered dose amount of the formulation is from 0.01 mg to 20 mg per 100 ul actuation of formulation (See [0025]). 
Eck et al disclose that each filled canister is fitted into a suitable channeled device (actuator) prior to use to form a metered dose inhaler package for administration of the medicament into the lungs or nasal cavity, preferably into the lungs, of a patient. In a typical arrangement, the valve stem is seated into a nozzle stem block which comprises an actuator orifice leading then to an expansion chamber/mouthpiece. This expansion chamber/mouthpiece is how the patient interacts with the inhaler device to inhale the dose emitted upon actuation of the device. Conventional HFA actuators have variable actuator orifice diameters ranging from 0.1 to 0.6 mm. The choice of actuator orifice size is decided primarily by the formulation ingredients, the physical properties of the formulation and the lung or nasal target areas (See [0030]). 
In Examples 1-3, the amounts of CBD (the active agent), ethanol and propellant are disclosed in both g and percentage of the formulation. The propellant is about 82% to about 95% of the compositions (See [0039]-[0042]). 
It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Eck et al with that of Heit et al to arrive at the instant invention. It would have been obvious to do so because Heit et al teach aerosolized compositions comprising ivermectin, ethanol and HFA propellant. Heit et al do not teach the aerosol device’s volume or the orifice diameter. As such one of ordinary skill in the art interested in following the guidance of Heit et al would have been motivated to have looked in the art for the said specifics in order to provide for an efficient drug delivery, as taught by Eck et al with a reasonable expectation of success. 
With regards to the concentration of the instant claims 3-5 and 18-23, it is position of the Examiner that the determination of suitable or effective composition can be made by one of ordinary skill in the art through the use of routine or manipulative experimentation to obtain optimal results, as these are variable parameters attainable within the art.  The prior art vividly teaches formulations comprising the same components and provide guidance on the amounts. Furthermore, the Examiner points out that differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such composition is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. 
With regard to the delivery device or metered volume, it is noted that the claims are drawn to a composition, and the limitations of a device holding the composition is irrelevant to the composition and does not materially alter the composition. The said limitations are not given patentable weight. 
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Heit et al (US 20150174060) in view of Serhan et al (US 20120149771).

Heit et al’s teaching are delineated above and incorporated herein. 

Heit et al lack a specific disclosure on the presence of the antioxidant. However, this is well known in the art as shown by Serhan et al. 

	Serhan et al teach the use of lipoxin analogs for the treatment or prevention of asthma and asthma related diseases and compositions comprising them (See abstract and [0040]). 
The said compositions may comprise preservatives and antioxidants including ascorbic acid, butylated hydroxyanisole (BHA), butylated hydroxytoluene (BHT), lecithin, etc; and metal chelating agents, such as citric acid, sorbitol, tartaric acid, and the like (See [0357]-[0358]). 
The said formulations may be suitable for intravenous, oral, nasal, topical, buccal, sublingual, or parenteral administration (See [0359]). 
	Serhan et al disclose formulations prepared by combining (i) at least one lipoxin analog; (ii) a water addition; (iii) propellant; and (iv) ethanol as a cosolvent. Aerosol canisters equipped with conventional valves, preferably metered dose valves, can be used to deliver the said formulations also containing HFC-134a or HFC-227 (See [0392]-[0393]). 
The said formulations can be contained in conventional aerosol canisters and
 delivered to the respiratory tract and/or lung by oral inhalation or delivered by nasal inhalation (See [0394]-[0396]). 

 It would have been prima facie obvious to a person of ordinary skilled in the art at the time the invention was made to have combined the teachings of Serhan et al with that of Heit et al to arrive at the instant invention. It would have been obvious to do so because Heit et al teach aerosolized compositions comprising ivermectin, ethanol and HFA propellant. Heit et al do not teach the addition of an antioxidant including butylated hydroxyanisole. Serhan et al teach aerosolized formulations comprising an active agent, ethanol, an HFA propellant, surfactants and a suitable antioxidant including butylated hydroxyanisole and butylated hydroxytoluene.  As such one of ordinary skill in the art would have been motivated to have incorporated Serhan et al’s antioxidant into formulations of Heit et al with a reasonable expectation of success. It would have been obvious to do so because it is disclosed and well known in the art that antioxidants preserve compositions and improve its stability and shelf life.  
In other words, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Segura-Orsoni et al (8,287,891).
          Segura-Orsoni et al teach physically and chemically stable, oxidation-resistant, cosmetic/dermatological inverse emulsions contain a therapeutically effective amount of at least one avermectin compound, notably ivermectin, a glycolic or aqueous/glycolic dispersed hydrophilic phase, a continuous lipophilic phase and an emulsifier (See abstract). 
It is disclosed that it is possible to advantageously add, to the dispersed phase, from 0.001 to 10% by weight, with respect to the total weight of the formulation, of a cosolvent for the active principle, preferably linear or branched C1 to C4 alcohols, such as ethanol and isopropanol (See col. 7, lines 40-45).
One exemplified formulation comprises butylated hydroxytoluene at 0.10%, propylene glycol, ivermectin at 1.00% and ethanol at 5.00% (See Example 3, Table 2).

Response to Arguments
Applicant's arguments filed 07/12/22 have been fully considered but they are not persuasive. 
Regarding the rejection of claims under 112, 1st paragraph as lacking support (new matter) Applicant argues that the amended ranges have support in Examples 2 and 4-7, specially the new claims 20-22 (See Remarks, pages 6-7). 
The arguments are not persuasive. As stated before, single test points such as those recited in Example 2 are not support for a range. A range includes all the points in between the lower limit and the upper limit. Specification does not provide any evidence that Applicants envisioned all the unrecited concentration points. 
The amended ranges and the ranges or concentration points disclosed in the new claims 18-23 also lack support because the ranges as well as the points are recited with the term “about”. There is no support for the said limitation which encompasses a range. The Specification defines “about” to mean up to 20% of a given value (See Spec at [0016]). For example, formulation A in Example 2 shows a 0.4% ivermectin and 10% ethanol. However, the claimed “about 0.4%” encompasses amounts of e.g. 0.3% and 0.5%, which are not supported.
Regarding the teaching of Heit et al, Applicant’s argument are that 1-Heit et al teach water-containing formulations with no more than 10% propellant, while Applicant teaches formulations that include propellants that are at least 50% of the total volume, and 2- formulations disclosed by Heit et al are water-containing formulations while the instant claims are to an anhydrous formulation (See Remarks, pages 7-8). 
The above arguments are not persuasive. While Heit et al do teach formulations that may contain water, they clearly teach formulations that are anhydrous (See rejection above or Heit et al [0178]). Thus, Heit et al meet the limitation of an anhydrous composition. Contrary to Applicant’s recitation, Heit et al teach compositions that can comprise up to 80% of a propellant such as HFA 134a and teach administration of the formulation via a metered dose inhaler (See at least [0172]-[0174]). Furthermore, Heit et al disclose that transmucosal administration encompasses oropharyngeal cavity, as claimed. 
The arguments are also not commensurate with the scope of claims because none of the claims even recite a concentration amount for the propellant. Furthermore, even if the claims contained the said limitation, Heit et al teach formulations that may comprise from 5-85% of a propellant including HFA 134a.  Additionally, as evidenced by Eck et al, a formulation comprising about 80% propellant is well suited to be inhaled and reach alveolar region. 
With regards to the rejection of claims over Heit et al in view of Eck et al, Applicant argues that Heit et al teach formulations for gingival and/or buccal mucosal surfaces and Eck et al fails to remedy the deficiencies in Heit et al (Remarks, page 8). 
The above argument is also found unpersuasive. As stated above and contrary to Applicant’s recitation, Heit et al do teach metered dose inhalers comprising a metering valve and an actuator. The reference lacks disclosure on the orifice diameter, which is known in the art as taught by Eck et al. 
Additionally, it is noted that the instant claims are drawn to an anhydrous composition comprising ivermectin, an anhydrous alcohol and a propellant. Limitations of transmucosal or inhalation are not in the claims. The limitations in claims 4-5 of the formulation being in a delivery device and a metered volume are not a part of the claimed formulation and are not given weight. 
Next argument is that Eck et al’s formulations are for administration to the lung or nose of a cannabinoid, which is a chemically different entity (See Remarks, page 9). 
This argument is also not found persuasive. The compositions comprising ivermectin are taught by Heit et al. Eck et al was relied upon for its disclosure on the specifics of the inhaler device such as the orifice diameter. The said disclosures are not exclusive to formulations comprising cannabinoids, but to all active agents. 
Heit et al indeed teach a formulation that comprises ivermectin, ethanol, HFA and suitable excipients for use with a metered dose inhaler. Accordingly, Heit et al teach the same formulation as claimed and would be expected to have the same properties including the claimed storage stability. It is further noted that Heit et al in fact do test their formulation for stability. 
With regard to the rejection of claim 9 over Heit et al in view of Serhan et al, the argument is that “Applicant conducted a series of experiments and formulations to be able to arrive at a chemical and physical formulation that allowed for the long term storage and maintenance of activity of the ivermectin. Serhan et al., do not provide any teachings or insight as to which of the excipients would guarantee the chemical and physical stability of ivermectin as well as appropriate distribution of fine particles to be administered to the lungs or the nose, as taught by Applicant” (See Remarks, page 9). 
The above argument is also not found persuasive because Heit et al teach the formulations and teach that suitable excipients including preservatives can be added to the formulations to prevent microbial activity. Serhan et al teach that formulations comprising ivermectin, ethanol and an HFA propellant can effectively comprise preservatives/antioxidants including butylated hydroxytoluene. Accordingly, one of ordinary skill in the art is more than motivated to look in the art for effective preservatives as taught by Serhan et al to select for the formulations of Heit et al and with a reasonable expectation of success. 
Claims 1-5, 8-9, 15 and 17-23 are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                    /Mina Haghighatian/

Mina Haghighatian
Primary Examiner
Art Unit 1616